Citation Nr: 0927370	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for an 
acquired psychiatric disorder, other than posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Esq., 
Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with 
the National Guard from November 1959 to April 1960, and 
active military duty from October 1960 to April 1961.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

With regard to the Veteran's new and material evidence claim 
for his acquired psychiatric disorder, other than PTSD, the 
Board notes that in its final July 1985 rating decision, when 
the RO considered service connection for an acquired 
psychiatric disorder, it had also considered bipolar disorder 
and a nervous condition within that context.  Consequently, 
because the RO had previously considered this issue, the May 
2000 claim for service connection for an acquired psychiatric 
disorder is an application to reopen the claim based on new 
and material evidence.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (where a claim for service connection has 
been denied, and a current claim contains a different 
diagnosis, even one producing the same symptoms in the same 
anatomic system, a new decision on the merits is required).  
In essence, de novo consideration of the Veteran's acquired 
psychiatric disorder claim is not warranted here since 
service connection for an acquired psychiatric disorder, 
including bipolar disorder and a nervous condition, was 
previously considered by the RO.

In September 2008, the Board remanded the case to the RO for 
additional development.  It has been returned to the Board 
for further appellate consideration. 





FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for an acquired psychiatric disorder, including a nervous 
condition, in a July 1985 rating decision.  It notified the 
Veteran of the denial, but he did not initiate an appeal.

2.  The additional evidence received since the July 1985 
rating decision is either cumulative or redundant of evidence 
previously considered, or does not bear directly and 
substantially upon the specific matter under consideration, 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1985 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
July 1985 decision to reopen the claim for service connection 
for an acquired psychiatric disorder, other than PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in February 2001, 
May 2005, June 2006, November 2006, and April 2007.  These 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the underlying service-connection claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

In addition, with regard to new and material evidence, the 
June 2006 notice letter is compliant with the U.S. Court of 
Appeals for Veterans Claims (Court) decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as it sufficiently 
explained the bases of the prior denials (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).

Furthermore, the June 2006 and April 2007 letters from the RO 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, he has received all required notice in this case, such 
that there is no error in content. 

However, because the VCAA letters as required under 38 
U.S.C.A. § 5100 et seq., Dingess, and Kent, supra, were not 
provided until after the issuance of the initial rating 
decision on appeal, there is a timing error as to all the 
VCAA notice letters provided.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  In Pelegrini II, the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the aforementioned VCAA notice was 
provided in May 2005, June 2006, November 2006, and April 
2007, after issuance of the initial unfavorable AOJ decision 
in April 2001.  However, both the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
February 2001, May 2005, and June 2006, followed by 
subsequent VCAA, Dingess, and Kent notice in November 2006 
and April 2007, the RO readjudicated the claim in an SSOC 
dated in April 2008.  Thus, the timing defect in the notice 
has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Private medical 
records also have been associated with the claim file.  The 
Veteran and his representative also submitted several 
statements in connection with his claim.  Further, the 
Veteran was provided an opportunity to provide testimony 
before a Veterans Law Judge in July 2005, but he canceled the 
hearing due to illness.    

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its September 2008 remand.  Specifically, 
the RO was instructed to request and obtain from the National 
Personnel Records Center (NPRC) records of in-patient 
treatment that the Veteran received in February 1961 in 
Bomberg, Germany.  The Board finds that the RO has complied 
with these instructions, and such records have been 
associated with the claims file.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Analysis

The RO previously denied service connection for a nervous 
condition in a July 1985 rating decision.  The RO notified 
the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

The Court has held that in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(in effect prior to August 29, 2001).  In determining whether 
evidence is new and material, the credibility of the evidence 
in question is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The RO denied service connection for a nervous condition in 
the aforementioned July 1985 rating decision because no new 
and material evidence had been received showing that any 
psychiatric disorder was incurred in, or aggravated by, 
service; that a psychosis was diagnosed within one year of 
discharge from service; or that there had been a continuity 
of symptomatology since service.  

Evidence of record at the time of the July 1985 rating 
decision consisted of the Veteran's original claim 
application; his subsequent claims to reopen his claim for 
service connection for an acquired psychiatric disorder; his 
DD Form 214; his STRs for his period of active service from 
October 1960 to April 1961; a VA examination report dated in 
September 1973; private treatment records from the 
Comprehensive Care Center; statements from private 
physicians, including Drs. J.S.G., D.C.A., A.C., and W.B.; 
the Veteran's letters to his parents during service; lay 
statements, including those from the Veteran, his childhood 
friends, and his parents; and an April 1982 personal hearing 
transcript.  

The additional evidence received since the July 1985 rating 
decision consists of VA treatment records dated from 1999 to 
2009; in-patient "clinical" treatment records dated from 
February 2, 1961, to February 4, 1961, from a hospital in 
Bomberg, Germany; private treatment records from Pineville 
Community Hospital dated in June 2001; and statements from 
the Veteran and his representative.    

Upon a review of the additional evidence received since the 
July 1985 rating decision, the Board finds that the 
statements by the Veteran and his representative, including 
statements associated with his notice of disagreement and 
substantive appeal, are cumulative of evidence that was 
previously of record.  The Board finds that these statements 
merely repeat and summarize the Veteran's contentions that 
any current acquired psychiatric disorder is related to his 
military service and that he has continuously received 
treatment since service.  Cumulative or redundant evidence is 
not new and material.    

In this regard, as a layperson without ostensible medical 
expertise, the Veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Veteran's medical opinion cannot provide a 
basis to reopen his claim.

With respect to the remaining medical evidence, the Board 
finds that, although this evidence is "new" and not 
cumulative or redundant of the record at the time of the 
April 1991 rating decision, it is not "material" within the 
meaning of 38 C.F.R. 
§ 156(a).  Specifically, in-patient "clinical" treatment 
records dated from February 2, 1961, to February 4, 1961, 
from a hospital in Bomberg, Germany, in no way bear directly 
or substantially upon the matter under consideration; rather, 
they pertain to treatment for the influenza.  Thus, these 
records are not material within the meaning of 38 C.F.R. § 
156(a).  

Additionally, the remaining evidence, either by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  In this regard, the VA treatment 
records dated from 1999 to 2009 and the private treatment 
records from Pineville Community Hospital dated in June 2001 
provide ample proof of treatment for an acquired psychiatric 
disorder, but none of these records speak to the etiology of 
the Veteran's psychiatric disorder or show the continuity of 
treatment since service.  Thus, the mere documentation of 
treatment for an acquired psychiatric disorder many years 
after service is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  
      
Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the previously denied claim for 
service connection for an acquired psychiatric disorder, 
other than PTSD; the claim is not reopened.  38 U.S.C.A.  
§ 5108.  Moreover, inasmuch as the Veteran has not fulfilled 
this threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).



ORDER

As no new and material evidence has been received, the claim 
for service connection for an acquired psychiatric disorder, 
other than PTSD, is not reopened.  The appeal is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


